NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 5 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ANTHONY J. JOHNSON,                             No. 18-56106

      Plaintiff-counter-                        D.C. No. 3:14-cv-01873-H-BLM
      defendant-Appellant,

 v.                                             MEMORANDUM*

STORIX, INC., a California Corporation,

      Defendant-counter-claimant-
      Appellee.

                   Appeal from the United States District Court
                     for the Southern District of California
                    Marilyn L. Huff, District Judge, Presiding

                           Submitted February 5, 2020**

Before:      FARRIS, D.W. NELSON, and SILVERMAN, Circuit Judges.

      Anthony Johnson (“Johnson”) appeals pro se the district court’s judgment

awarding $407,778.00 in attorneys’ fees to Storix, Inc. (“Storix”) on remand from

this court’s decision in Johnson v. Storix, Inc., No. 16-55439, 716 Fed. App’x. 628


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(9th Cir. 2017) (“Johnson I”).1

      We have jurisdiction under 28 U.S.C. § 1291. We review a district court’s

award of attorneys’ fees for an abuse of discretion. Maljack Productions v.

GoodTimes Home Video Corp., 81 F.3d 881, 889 (9th Cir. 1996). We affirm.

      Johnson I summarizes in detail the factual and procedural background of this

case. In Johnson I, a prior panel of this court held that while the district court did

not abuse its discretion in choosing to award fees to Storix, the amount of the

award was unreasonable “[b]ecause Johnson’s claims were neither unreasonable

nor frivolous,” and because “Johnson, who is now pro se, is an individual plaintiff,

rather than another company.” 716 Fed. App’x. at 630-31. This court therefore

remanded this matter to the district court to “reconsider the amount” of the

attorneys’ fee award. Id. at 631.

      On remand, the district court reduced its initial fee award by 25%, awarding

Storix $407,778.00 in attorneys’ fees. The district court also awarded Storix post-

judgment interest from the date of the original judgment.

      Given the scope of this court’s remand order, we conclude the district court

did not err in holding that it was not required to reexamine its original decision to

award attorneys’ fees to Storix under the Copyright Act, 17 U.S.C. § 505. See

Mendez-Gutierrez v. Gonzales, 444 F.3d 1168, 1172 (9th Cir. 2006) (explaining


1
      The prior panel declined this appeal as a comeback.

                                           2
that “a district court is limited by this court’s remand in situations where the scope

of the remand is clear”).

      The district court did not abuse its discretion in making a 25% reduction of

the total fee award on remand. In accordance with this court’s instructions in

Johnson I, the district court properly considered the objective reasonableness of

Johnson’s claims and his pro se status, and adequately explained why any further

adjustment to Storix’s lodestar amount was not warranted. Hensley v. Eckerhart,

461 U.S. 424, 437 (1983) (district court must provide a concise but clear

explanation of its reasons for the fee award).

      The district court also did not abuse its discretion in awarding post-judgment

interest from the date of the original judgment under 28 U.S.C. § 1961 because this

court affirmed the district court’s decision to award fees and remanded only as to

the amount awarded. See Perkins v. Standard Oil Co. of Cal., 487 F.2d 672, 676

(9th Cir. 1973) (holding that “[w]here a single item such as attorneys’ fees is

reduced on appeal, the district court’s determination should be viewed as correct to

the extent it was permitted to stand, and interest on a judgment thus partially

affirmed should be computed from the date of its initial entry”).

      AFFIRMED.




                                          3